Citation Nr: 0739051	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The veteran's bilateral hearing loss was not manifest during 
service, bilateral hearing loss was not manifest within one 
year of separation, and current bilateral hearing loss is not 
attributable to service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral hearing loss.  The Board 
notes that the veteran's original claim was received in 
February 2004.  Later that month, prior to its adjudication 
of this claim, the RO provided notice to the claimant 
regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was also advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the February 2004 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence

The veteran's service medical records reveal that, on 
entrance in December 1964, the veteran's hearing was normal.  
The veteran checked "No" to "Ear, nose, or throat 
trouble," and the medical examiner noted "Normal" hearing.

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
-10 (-5)
LEFT
5 (20)
5 (20)
5 (15)
N/A
-10 (-5)

The Board notes that for service department purposes, prior 
to November 1, 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  From November 1, 1967 in service department records, 
those standards have been set by the International Standards 
Organization - American National Standards Institute (ISO-
ANSI).  In order to facilitate data comparison, the ASA 
standards from the veteran's service entrance examination 
have been converted to ISO-ANSI standards and are in the 
parentheses on the chart.

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of any hearing disorder.  
Although the veteran checked "Yes" to "Ear, nose, or 
throat trouble" in his November 1967 separation examination, 
he checked "No" to "Hearing loss" and did not note any 
abnormality.  The examiner noted that the veteran's ears were 
"Normal," generally, and did not note any hearing 
disability.

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
5
LEFT
5
0
0
N/A
0

The veteran was afforded a VA audiological examination in 
March 2004.  The examiner noted that the veteran's hearing 
was normal, by VA standards, upon discharge.  At the time of 
the March 2004 VA examination, puretone (air) thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
40
60
LEFT
30
40
45
50
65

The average decibel loss for the right ear was 41, while the 
average for the left was 46.  Moreover, the veteran's speech 
discrimination was 86% in the right ear and 96% in the left.  
His speech recognition thresholds were 30 and 35, for the 
right and left ear respectively.  According to the examiner, 
the data was consistent with sensorineural impairment, 
bilaterally, with mild to moderately severe hearing loss.  
However, the examiner opined that the veteran's hearing loss 
was not likely related to his military service, as the 
veteran's discharge examination demonstrated normal hearing.

The veteran's claim for service connection was denied in a 
June 2004 rating decision, and that decision was upheld in a 
March 2005 statement of the case (SOC).  In the veteran's 
formal appeal, he stated that he was assigned to an artillery 
unit in Vietnam, and he was constantly around gunfire and 
mortars.  

A second VA examination was conducted, in June 2005, to 
assess whether or not the veteran had tinnitus, and, if so, 
whether tinnitus was related to the veteran's tour of duty.  

At the time of the examination, puretone (air) thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
40
40
LEFT
20
30
35
35
40

The average decibel loss for the right ear was 36, while the 
average for the left was 32.  The veteran's speech 
discrimination scores were 94% in the right ear and 88% in 
the left, while his speech reception threshold was 30 in the 
right ear and 25 in the left.  Once again, the examiner noted 
bilateral sensorineural impairment.  Ultimately, the examiner 
concluded that it was not likely that the veteran's hearing 
loss was related to service.

A July 2005 statement from the veteran's representative 
questioned the results of the veteran's VA examination.  
Because it was noted that the veteran was not exposed to 
significant amounts of noise, recreationally or 
occupationally, since his period of active duty, the 
veteran's representative concluded that the veteran's 
bilateral hearing impairment must have originated during 
service.


III. Law

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


IV.  Analysis

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran claims that his hearing impairment began during 
his period of active duty.  However, as noted above, the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis for any hearing 
impairment.  The veteran's separation examination was normal 
by VA standards, and the veteran's file does not contain 
evidence showing treatment for a hearing disorder within one 
year following his separation from service.

The first instance of significant bilateral hearing loss 
within the veteran's record occurred in March 2004, at the 
time of his first VA examination.  At that time, puretone air 
audiograms revealed a mild to severe, high-frequency 
sensorineural hearing loss bilaterally.  However, the 
examiner noted that the veteran's hearing loss was not likely 
caused by his period of service.

A June 2005 VA audiological examination, performed by a 
different VA examiner, again noted mild to severe high-
frequency sensorineural hearing loss, bilaterally.  Once 
again, the examiner noted that it was unlikely that the 
veteran's hearing loss was a result of service.  

Although the veteran and his representative contend that the 
veteran's current bilateral hearing disorder is etiologically 
related to his period of service, the Board observes that it 
cannot credit the veteran's, or his representative's, 
assertions regarding the nature and cause of his condition, 
as the neither are shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Board notes that 
the veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, neither is qualified to provide a 
competent opinion regarding diagnosis and causation.  

Further, the Board acknowledges the representative's 
assertion that acoustic trauma in service should be conceded 
as the veteran was in combat in an artillery unit in Vietnam, 
and since there is no significant history of post-service 
acoustic trauma, then service connection should be awarded.  
However, the Board notes that even if the veteran's combat 
status is established and exposure to acoustic trauma is 
conceded, the Court has held that the provisions of 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
see also 38 U.S.C.A. § 1154(b) (West 2002) ("[VA] shall 
accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."); 38 
C.F.R. § 3.304(d) (2007).  As noted above, such medical nexus 
evidence is lacking in this case.

Further, the Board observes that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  (See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000) (In determining whether a 
pre-existing condition was aggravated by military service, 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.)).  In this case, the first instance of a 
recorded hearing impairment occurred more than 36 years 
following the veteran's active service.

In sum, there is no credible evidence to support the 
veteran's claim that his bilateral hearing loss is related to 
service.  The competent evidence does not establish that any 
hearing disability or disease began in service.  There is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  In fact, there is no record of any 
complaints, findings, treatment, or diagnosis of any hearing 
disability, to include bilateral hearing loss, until 2004, 
and that examination yielded a negative nexus opinion.  Thus, 
there is no competent medical evidence supporting a link 
between the veteran's service and his current bilateral 
hearing loss. 

Accordingly, the Board finds that the currently-diagnosed 
bilateral hearing loss disability is not attributable to 
service.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing disorder.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


